Citation Nr: 1533158	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  09-11 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right eye disorder, to include loss of vision and glaucoma and to include as secondary to service-connected head injury with dizziness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from August 1970 to July 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran appealed the denial of the claim in this decision and the matter is now before the Board.  The RO in New Orleans, Louisiana, is the Agency of Original Jurisdiction (AOJ), and in fact, it is the RO that certified the matter on appeal to the Board. 

This case was previously before the Board in June 2011 and October 2013, at which times the Board remanded the matter for additional evidentiary and procedural development.  In June 2014, the Board denied the Veteran's appeal for service connection for loss of vision and glaucoma, of the right eye, as secondary to head injury with dizziness.  He appealed this decision to the U.S. Court of Appeals for Veterans' Claims (Court).  In December 2014, the Court granted a joint motion for remand (JMR) which vacated and remanded the Board's June 2014 denial.  Subsequently, the Board remanded the matter for additional development in February 2015.  As discussed in more detail below, the Board finds that there has been substantial compliance with its February 2015 remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before a now-retired Veterans Law Judge sitting at the RO in New Orleans in March 2011.  In July 2013, after he was informed of that fact, the Veteran indicated that he did not want another hearing.  He also testified at an RO hearing in November 2008 before a hearing officer.  Transcripts of his testimony from both hearings have been associated with the claims file. 

In a June 2015 statement in support of claim form, the Veteran indicated that he wished to change his representation from Disabled American Veterans (DAV) to another Veteran Service Organization (VSO).  The Board notes that the claims file includes a properly executed October 2005 appointment of veterans service organization as claimant's representative form (VA Form 21-22), but does not include any subsequent VA Form 21-22s.  The Board also notes that the claims file includes a July 2015 appellant's brief filed by DAV but does not include any document showing an appearance by another VSO on the Veteran's behalf.  

VA regulations require a power of attorney to be executed on a VA Form 21-22 or an appointment of attorney or agent as claimant's representative form (VA Form 21-22a) to represent a claimant before VA.  See 38 C.F.R. § 14.631 (2014).  Since DAV has continued to represent the Veteran during the pendency of the appeal and the claims file does not include another properly executed VA Form 21-22, the Board concludes that the Veteran is represented by DAV for the matter on appeal.  Should the Veteran wish to change his power of attorney, he is encouraged to file a VA Form 21-22 or VA Form 21-22a electing another representative.   

The issue of entitlement to total disability based upon individual unemployability (TDIU) has been raised by the record in a June 2015 statement on a notice of disagreement form in connection with an increased rating claim, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

A current right eye disorder, to include blindness and glaucoma, did not onset in service and is not related to service, and is not otherwise related to or aggravated by service-connected head injury with dizziness.  





CONCLUSION OF LAW

The criteria for service connection for a right eye disorder, to include loss of vision and glaucoma and to include as secondary to service-connected head injury with dizziness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310, 4.9 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his right eye disorder, to include loss of vision and blindness, should be service connected on a direct basis, or as secondary to a service-connected disability, namely, a head injury with dizziness, which the RO has classified as labyrinthitis or chronic dizziness due to a head injury.   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(b).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, in this case, in order to warrant service connection for a right eye disorder on a secondary basis, the evidence must show that it was caused or aggravated by a service-connected disease or injury, namely, the head injury with dizziness.

The Veteran's claim on appeal relates to an eye disorder.  Under the provisions of 38 C.F.R. § 3.303(c) and 38 C.F.R. § 4.9, refractive errors are considered congenital or development conditions and are not a disease or injury within the meaning of applicable legislation.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Congenital or developmental conditions, if subjected to a superimposed disease or injury (aggravation), may be service connected for the additional disability.  See VAOPGCPREC 82-90.  VA must consider whether a refractive error diagnosed during service represented aggravation of a preexisting traumatic eye disability.  See Browder v. Brown, 5 Vet. App. 268 (1993); see also Browder v. Derwinski, 1 Vet. App. 204 (1991).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that numerous VA and private treatment records, including a May 2015 VA ophthalmology note, show that the Veteran has right eye blindness and that he suffers from bilateral glaucoma.  Thus, the first element of direct and secondary service connection is not in question.  The remaining questions to be answered are: (1) whether the current right eye disorder, including blindness and glaucoma, was incurred in service and (2) whether the current right eye disorder is etiologically related to military service; or, (3) whether the current right eye disorder was caused or aggravated by the service-connected head injury with dizziness.   

The Board notes that the majority of the Veteran's service treatment records were found to be unavailable following a diligent search of various records repositories, including the Department of the Navy, Vandenberg Air Force Base (VAFB) in California, and the National Personnel Records Center.  The Veteran was notified of the procedures taken to ascertain these records and of their unavailability on several occasions, including a June 2012 VA formal memorandum of unavailability.  

The Veteran's August 1970 service entrance examination did not note any abnormalities associated with his eyes, and in fact, both eyes were noted as having 20/20 vision.  Other service treatment records are unavailable; however, the record shows that he did not undergo a separation physical examination due to administrative and judicial proceedings around the time of his discharge from service.

He has consistently averred that he was in a one-car motor vehicle accident (MVA) in March of 1972, 1973, or 1974 where he fell asleep at the wheel and struck a tree at a high rate of speed while returning to his base of assignment.  He alleged on numerous occasions that he sustained a cut above his right eye, which was sutured at the VAFB and the sutures were removed several days later.  Additional evidence in the record supports this contention.  This evidence includes a service treatment record in which he refers to a MVA, an October 2005 statement from a fellow service member, and the fact that he is service connected for migraine headaches to include a scar due to a head injury and labyrinthitis or chronic dizziness due to a head injury from this in-service MVA.  Thus, the fact that he was involved in an MVA in service, during which he suffered a cut above his right eye, is not in question.  

The record, however, does not reflect that his current right eye disorder, to include blindness and glaucoma, onset in service or that it is related to his military service.  Specifically, his September 1980 application for pension does not mention any right eye disorder, although it does assert permanent and total disability due to severe neck and back pain, numbness of the face and throat, and severe headaches, which all started in 1978.  An August 1980 private orthopaedic evaluation report showed that he sustained a cervical vertebrae fracture when he fell from an oil rig in 1978.  He complained that his left eye had bothered him the week before, but he did not provide further details.  Additionally, he mentioned the right side of his face, but did not mention his right eye.  

A June 1992 private progress note showed that his head, ears, eyes, nose, and throat were normal.  However, in an October 1996 private treatment record associated with the Veteran's claim for Social Security Administration (SSA) benefits, the private doctor noted that he was blind in the right eye and that this caused him headaches.  

In an October 1997 VA medical certificate, a medical professional noted that the Veteran's right eye was going out for 2 years, and another treatment record from the same date noted that he had a history of decreased vision in the right eye.  This document stated that he was now totally blind for several months in this eye, but that there was no history of trauma.  

An October 1998 SSA decision noted the 1978 injury, as well as the fact that subsequent VA medical records showed that he had blindness of the right eye of undetermined etiology.  Additional SSA clinical examinations revealed that he had gradual visual acuity in the right eye and that he essentially had no light perception in this eye.  

In his June 1999 claim for VA pension benefits, the Veteran noted that his disorders included glaucoma and blindness in the right eye, but he was not claiming service connection for any disorder at that time.  

During a July 1999 VA examination, the examiner noted that advanced, chronic open-angle glaucoma in the left eye and end-stage glaucoma in the right eye was found on a routine eye examination about a year prior.  The Veteran did not give any history of trauma to the eyes, history of radiation in or around the eye, or history of eye surgery.  The examination confirmed end-stage open-angle glaucoma in the right eye and advanced, chronic open-angle glaucoma in the left eye.  

Additional VA, SSA, and private outpatient treatment records from 2002 and onward document glaucoma, and the fact that the Veteran is blind in his right eye; however, these records do not report any pertinent history and do not relate his right eye disorder to military service.  

During the November 2008 RO hearing before a Decision Review Officer (DRO) and during the March 2011 Board hearing before a VLJ, the Veteran testified that his in-service MVA injuries were treated on an outpatient basis with stitches.  He did not describe a right eye injury in service during either hearing.  He reported during the March 2011 Board hearing that the loss of vision in his right eye onset gradually.   

Following the Board's remand directives, he was afforded a VA examination in July 2011 during which the VA examiner reviewed his records, took down his self-reported history and symptoms, and performed an in-person examination.  The Veteran reported his involvement in an in-service MVA, where he was treated at a local hospital and released the next day.  VA treatment records revealed his diagnosis of glaucoma, but he was either unable or unwilling to provide the date of his diagnosis.  In an October 2012 statement, the Veteran clarified that his right eye blindness did not occur suddenly; instead, the loss of vision progressed gradually.  The examiner noted that he was already blind in the right eye on his initial presentation, and that he had been noncompliant with keeping his appointments and medication regiment since 2001.  The VA examiner also noted that he had a trabeculectomy of the left eye on one occasion between 2003 and 2006.  

Upon examination, the examiner confirmed the diagnosis of bilateral open-angle glaucoma.  The examiner opined that his glaucoma was not caused by or a result of an in-service head injury.  The VA examiner explained that while glaucoma can be induced by direct blunt trauma to the eye, there is no evidence in the records of any direct trauma to his eyes.  The examiner further reasoned that there were no findings of any traumatic injury to either eye on examination.  The examiner concluded that the Veteran has familial open-angle glaucoma in both eyes, and that any deterioration or loss of vision was not due to any preceding injury but to the lack of care on the Veteran's part. 

In August 2012 and December 2012 statements, the Veteran reported that he hit his forehead above the right eye on the steering wheel during the in-service MVA.  In a July 2013 statement, he contended that the cut above his right eye from the MVA caused his current right eye disorder.  The Board notes that the Veteran has not alleged that he had direct trauma to his right eye during this in-service incident, but rather that he hit the area of his head above the right eye against the steering wheel.  

In a January 2013 VA examination for traumatic brain injury residuals, the Veteran again reported that he has blindness and glaucoma that was secondary to his head injury in 1972 or 1973.  The examiner noted the Veteran's statements that he noticed decreased vision over the years and that he currently had no vision in his right eye. 

Following another Board remand, in a November 2013 addendum medical opinion, the same examiner who conducted the July 2011 VA examination again opined that it was less likely than not (less than 50 percent probability) that the Veteran's glaucoma was caused by the in-service head injury.  He repeated the rationale given during the July 2011 examination as support for his opinion.  

In May 2014, January 2015, and July 2015 appellant's briefs, the Veteran's representative made substantially similar contentions that have been advanced by the Veteran throughout this appeal, namely, that his current right eye blindness and glaucoma were related to the in-service MVA or caused or aggravated by a service-connected disability. 

The Board again remanded this matter following a Court decision vacating its June 2014 decision in order to ascertain another VA addendum medical opinion regarding the cause of the Veteran's current right eye disorder.  After reviewing the claims file and all available records, the same VA examiner who provided the July 2011 in-person VA examination and the November 2013 addendum medical opinion addressed the cause of the Veteran's current right eye disorder in April 2015.  The examiner also noted that the Veteran was being treated for glaucoma in the left eye.  Moreover, the examiner concluded that he has familial open-angle glaucoma in both eyes, which requires the use of medication on a daily basis.  

This VA examiner opined that it was less likely as not that his currently diagnosed vision loss of the right eye and glaucoma had their onset during this active military service.  The examiner noted the Veteran's contentions that he suffered loss of vision and glaucoma after striking the wheel during a MVA.  The examiner reasoned that after a complete review of the military records in the Veterans Benefits Management System (VBMS) and medical files in the Computerized Patient Record System (CPRS), there was no evidence of an accident or injury to the right eye sustained during his time in military service.  Moreover, the examiner explained that there was no evidence of any treatment for a right eye injury while in service.  This VA examiner reasoned that glaucoma from a traumatic injury is almost always accompanied by findings of traumatic cataract, intraocular bleeding, angle recession, and damage to the iris or the retina.  A physical examination of the Veteran disclosed none of the these findings.  

The chronology of the aforementioned evidence shows that the right eye disorder, to include blindness due to end-stage glaucoma, did not onset in service.  In particular, VA, SSA, and private treatment records show that it was diagnosed in the 1990s, which was at least 12 years after separation from military service.  Moreover, while the Veteran applied for pension in 1980, he only endorsed symptoms of neck and back pain, numbness of the face and throat, and severe headaches, but did not allege any right eye symptoms.  Furthermore, the Veteran has on several occasions stated that his right eye disorder onset gradually.  

Likewise, the evidence of record also shows that the Veteran's current right eye disorder is not otherwise related to service.  In particular, the July 2011 VA examiner's opinions, with addendum opinions in November 2013 and April 2015, are the most probative evidence on the issue of etiology of the right eye symptoms because of the VA examiner's expertise, training, education, proper support and rationale, in-person examination, and thorough review of his records.  In particular, this examiner explained that the Veteran's symptoms did not include traumatic cataract, intraocular bleeding, angle recession, and damage to the iris or the retina, which would almost always be present if his right eye glaucoma was due to a traumatic injury.  

After considering the Veteran's statements that his loss of vision occurred gradually, the fact that he hit the area of his head above his right eye and not the right eye itself on the steering wheel in service, the many years of separation from service until he sought treatment for a right eye disorder, and the VA examiner's determination that other symptoms would be present if the right eye glaucoma was due to a traumatic injury, the Board concludes that his current right eye disorder, to include loss of vision and glaucoma, is not etiologically related to military service.  Although another plausible explanation is what the Veteran contends, i.e., that his right eye disorder was caused by the MVA incident in service, the Board has determined that its conclusion is more in keeping with the record as a whole.  Thus, the Veteran's right eye disorder does not warrant service connection on a direct basis.

However, this does not prevent the Veteran from having his right eye disorder service connected as secondary to another service-connected disability, namely, head injury with dizziness.  The April 2015 VA examiner's addendum opinion is highly probative on this issue as well because it specifically addresses this question.  The VA examiner opined that it was less likely than not (less than 50 percent probability) that the current right eye disorder was proximately due to or the result of the Veteran's head injury with dizziness.  The examiner explained that glaucoma is not known to be caused by closed head injuries or dizziness.  Likewise, this examiner also opined that it was less likely than not (less than 50 percent probability) that the current vision loss of the right eye and glaucoma were permanently aggravated by the service-connected head injury with dizziness.  The examiner reasoned that closed head injuries and dizziness are not known to affect or aggravate glaucoma. 

The Board finds this examiner's opinions to be the most probative evidence on the issue of etiology of these symptoms because of the VA examiner's expertise, training, education, proper support and rationale, previous in-person examination, and thorough review of the Veteran's records.  Thus, the Board finds that the Veteran's current right eye disorder, to include loss of vision and glaucoma, is not related to or aggravated by service-connected headaches with dizziness.

Accordingly, as the preponderance of the evidence is against service connection for a right eye disorder, to include loss of vision and glaucoma and to include as secondary to service-connected head injury with dizziness, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in November 2005 and June 2011, prior to the adjudications of the claim on appeal.  Notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VA also has a duty to assist a veteran in the development of a claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service treatment records, SSA records, and records of VA and private treatment.

The duty to assist was further satisfied by a VA examination in July 2011, with addendum opinions in November 2013 and April 2015, during which the examiner was provided the claims file for review, conducted a physical examination of the Veteran in July 2011, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (207).  The Veteran has specifically questioned the demeanor of the July 2011 VA examiner in several lay statements, including an October 2012 statement.  However, the Board finds that this examination was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Finally, the Board remanded the matters on appeal most recently in February 2015 for additional development, including obtaining addendum opinions regarding the cause of the Veteran's current right eye disorder and issuing a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  Accordingly, a VA examiner provided thorough medical opinions in April 2015, and the RO issued an SSOC in April 2015.  Therefore, the Board finds that there has been substantial compliance with its February 2015 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Entitlement to service connection for a right eye disorder, to include loss of vision and glaucoma and to include as secondary to service-connected head injury with dizziness, is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


